By the court.

The witness is not to be compelled to answer any question, if the answer will tend to expose him to a criminal charge. But if he state a particular fact in favor of the respondent, he will be bound, on his cross examination, to state all the circumstances relating to that fact, although in so doing he may expose himself to a criminal charge. We shall not compel the witness *564to state that he knows the respondent to be innocent, if a full account of his knowledge on that subject will tend to furnish evidence against himself. But if he chooses to testify that fact, we shall permit the attorney'general to enquire how the witness knows that fact, and compel him to answer the question. It is clearly inadmissible, to permit a' witness to give a partial account of his knowledge of a transaction, suppressing all the circumstances, whether the evidence is to be used in favour of, or against, the state.

The witness was not examined.